IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                    NOT FINAL UNTIL TIME EXPIRES TO
                                                    FILE MOTION FOR REHEARING AND
                                                    DISPOSITION THEREOF IF FILED


ALLSTAR CLEANING SERVICE, INC.,

              Appellant,

 v.                                                        Case No. 5D16-2617

ANNA GRINWIS AND JOHN GRINWIS,

              Appellees.

________________________________/

Opinion filed October 20, 2017

Appeal from the Circuit Court
for Brevard County,
Robert A. Wohn, Jr., Judge.

Dennis R. O’Connor, of O’Conner &
O’Conner, LLC, Winter Park, and Warren
Kwavnick, of Cooney Trybus Kwavnick
Peets, Fort Lauderdale, for Appellant.

Gregory J. Donoghue, N. John Hedrick, Jr.,
and Robert D. Hoag, of Law Offices of
Donoghue & Associates, Melbourne, for
Appellees.


PER CURIAM.

       This appeal is from an order granting the plaintiffs’ motion for new trial after the

jury returned its verdict in favor of Allstar Cleaning Services, Inc. in a failure to warn, slip

and fall case. The trial court erroneously concluded that the verdict was against the

greater weight of the evidence. In this case, there was conflicting testimony regarding
liability and injury causation from a number of witnesses. “A jury verdict is contrary to the

manifest weight of the evidence only when the evidence is clear, obvious, and

indisputable.” Jones v. Stevenson, 598 So. 2d 219, 220 (Fla. 5th DCA 1992) (internal

quotation and citation omitted). “A jury’s verdict is generally not against the manifest

weight of the evidence if the record shows conflicting testimony from two or more

witnesses.” Lindon v. Dalton Hotel Corp., 113 So. 3d 985, 987 (Fla. 5th DCA 2013).

“[W]here there is conflicting evidence, the weight to be given that evidence is within the

province of the jury.” Harlan Bakeries, Inc. v. Snow, 884 So. 2d 336, 340 (Fla. 2d DCA

2004). Nor can the order granting a new trial be sustained based upon the jurors’

questions as suggested by the trial court; there was nothing in the record to indicate that

the jury’s verdict was the result of anything other than its consideration of the disputed

evidence and the trial court’s instructions on the law.

       Accordingly, we reverse and remand with instructions for the trial court to enter

final judgment in favor of the Appellant.

       REVERSED AND REMANDED WITH INSTRUCTIONS.

TORPY, EDWARDS, and EISNAUGLE, JJ., concur.




                                             2